United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

           ___________

           No. 06-2975
           ___________

United States of America,               *
                                        *
              Appellant,                *
                                        *
      v.                                *
                                        *
Dexter Ross,                            *
                                        *
              Appellee.                 *

           ___________                      Appeals from the United States
                                            District Court for the
           No. 06-2995                      Eastern District of Arkansas.
           ___________

United States of America,              *
                                       *
              Appellee,                *
                                       *
      v.                               *
                                       *
Dexter Ross,                           *
                                       *
              Appellant.               *
                                  ___________

                             Submitted: February 13, 2007
                                Filed: June 7, 2007
                                 ___________
Before O’CONNOR, Associate Justice (Ret.),1 WOLLMAN, and SMITH, Circuit
      Judges.
                              ___________

WOLLMAN, Circuit Judge.

       A jury found Dexter Ross guilty of conspiring to possess with the intent to
distribute marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846, possession with
the intent to distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1), and being
a felon in possession in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After
determining that Ross’s guidelines range was 110 to 137 months, the district court
sentenced Ross to 137 months’ imprisonment and then suspended 77 months of that
sentence. The government appeals the sentence. Ross cross-appeals, arguing that the
evidence against him should have been suppressed. We affirm the conviction, but
vacate the sentence and remand for further proceedings.

                                I. Factual Background

       Martin Ruiz enlisted the assistance of a confidential source (CS) in delivering
100 pounds of marijuana to an individual known as “Dexter” in Arkansas. The CS
took his truck to Ruiz, who loaded it with the marijuana. The CS then drove the truck
to Arkansas. Ruiz and his girlfriend, Erica Gurrostieta, kept up with the CS in a
separate vehicle. Once they arrived in Arkansas, Gurrostieta went to meet with Dexter
Ross while Ruiz, the CS, and another individual began transferring the marijuana into
another truck. The men were arrested soon thereafter. Gurrostieta met with Ross and
they each took their respective vehicles to a residence occupied by Gurrostieta’s sister
in Morrilton, Arkansas. Gurrostieta arrived first. As Ross was pulling into the
driveway in his blue-and-white pickup, Gurrostieta began frantically sounding her
horn. After some initial hesitation, Ross quickly pulled out of the driveway and sped

      1
       The Honorable Sandra Day O’Connor, Associate Justice (Ret.), Supreme Court
of the United States, sitting by designation.

                                          -2-
away. Ross was apprehended shortly thereafter. At the time of his arrest, Ross had
approximately $900 in his possession. Agents obtained a state search warrant to
search his home for evidence related to a drug conspiracy. The affidavit submitted in
support of the warrant application recounted the details of the arrangement, stated that
the CS had delivered drugs to Ross some six months earlier, noted that an officer had
seen Ross’s same blue-and-white truck at Ross’s home earlier in the day, and stated
that Ross had verified his home address. The affidavit did not otherwise mention any
drug-related activity at Ross’s home. The police searched Ross’s home and found
seven grams of crack cocaine, a small amount of marijuana, two sets of digital scales,
drug ledgers, fax documents ordering “packages,” and other paraphernalia.

                              II. The Suppression Claim

       Ross moved to suppress the recovered evidence, arguing that the affidavit in
support of the warrant application failed to establish probable cause because it did not
establish a nexus between Ross’s alleged involvement in the marijuana distribution
conspiracy and his home. The magistrate judge concluded that the information within
the four corners of the affidavit sufficed to establish probable cause and recommended
denying the motion. The district court likewise found that the affidavit established
probable cause for the search.

      Assuming, without deciding, that the affidavit failed to provide a sufficient
nexus between Ross’s residence and the drug conspiracy at issue, the Leon good-faith
exception saves the evidence from suppression under the facts of this case.2 See
United States v. Leon, 468 U.S. 897, 921 (1984). Under the good-faith exception,


      2
       Because we are deciding the matter on Leon grounds, we need not decide
whether the content of the affidavit established a constitutionally sufficient nexus
between Ross’s criminal activity and his residence. Cf. United States v. Carpenter,
341 F.3d 666, 671 (8th Cir. 2003) (noting that we do not conduct a de novo review of
the probable cause determination as part of the Leon analysis).

                                          -3-
“evidence seized pursuant to a search warrant issued by a magistrate that is later
determined to be invalid, will not be suppressed if the executing officer’s reliance
upon the warrant was objectively reasonable.” United States v. Proell, 2007 WL
1174859, *3 (8th Cir. Apr. 23, 2007) (describing what constitutes good faith). The
Leon exception is inapplicable, however, when an officer relies on a warrant for which
the supporting affidavit is “so lacking in indicia of probable cause as to render official
belief in its existence entirely unreasonable.” See Leon, 468 U.S. at 923 (citing
Brown v. Illinois, 422 U.S. 590, 610-11 (1975) (Powell, J., concurring in part)).3
“‘Entirely unreasonable’ is not a phrase often used by the Supreme Court, and we find
nothing in Leon or in the Court’s subsequent opinions that would justify our dilution
of the Court’s particularly strong choice of words.” United States v. Carpenter, 341
F.3d 666, 670 (8th Cir. 2003). We conclude that the officers’ reliance on the affidavit
was objectively reasonable.

       First, from the perspective of law enforcement officers, the law is not so clearly
established that the officers could reasonably predict that the affidavit lacked
sufficient indicia of probable cause. Although we have not adopted a per se rule to
the effect that probable cause to arrest a drug trafficker establishes an inference that
records, paraphernalia, and other evidence of drug trafficking exists at the trafficker’s
residence, we have found probable cause to exist in cases in which officers have stated
that in their experience such an inference is appropriate and in which a supporting
affidavit also described a defendant’s continuous course of drug trafficking activity.
See, e.g., United States v. Luloff, 15 F.3d 763, 768 (8th Cir. 1994). Further, many of
our sister circuits have used language that comes even closer to a per se inference.
See, e.g., United States v. Nolan, 199 F.3d 1180, 1183 (10th Cir. 1999) (citing other
circuit decisions recognizing an inference); United States v. Wiley, 475 F.3d 908,
912-13 (7th Cir. 2007); United States v. McClellan, 165 F.3d 535, 546 (7th Cir. 1999)
(noting that a magistrate may reasonably infer that evidence is likely to be found


      3
      None of the other exceptions to the Leon exception are applicable. See Leon,
468 U.S. at 913-17 (describing the exceptions to Leon).
                                        -4-
where drug dealers live); United States v. Feliz, 182 F.3d 82, 88 (1st Cir. 1999)
(stating that it could reasonably be supposed that a drug dealer stored evidence of
dealing at his home, though no drug trafficking was observed to occur there); United
States v. Thomas, 989 F.2d 1252, 1254-55 (D.C. Cir. 1993) (per curiam) (observations
of drug trafficking occurring away from dealer’s residence can support a finding of
probable cause for a search of the dealer’s home); United States v. Angulo-Lopez, 791
F.2d 1394, 1399 (9th Cir. 1986) (stating that a magistrate may reasonably infer that
evidence is likely found where drug dealers live); United States v. Hodge, 246 F.3d
301, 306 (3rd Cir. 2001) (finding it reasonable to search an experienced and repeat
dealer’s home).4

      Second, not only did the issuing judge find sufficient indicia of probable cause
within the affidavit to justify issuing a search warrant of Ross’s residence, but so too
did a United States magistrate judge and a United States district judge. This fact
supports the conclusion that the officers reasonably relied on the affidavit and warrant.
See Proell, 2007 WL 1174859, at *5 (the fact that multiple judges had independently
reviewed the warrant application and had each concluded that probable cause existed
cut against the argument that officers were clearly unreasonable for relying on the
application); United States v. Puckett, 466 F.3d 626, 630 (8th Cir. 2006) (same); see
also Carpenter, 341 F.3d at 670 (same, and also noting the deferential standard of
review for probable cause determinations).




      4
        Ross notes that the defendant in Hodge dealt drugs in the city of his residence
while Ross traveled more than thirty miles from his home to meet with Gurrostieta.
This argument may have some bearing on the probable cause determination, but is
largely inconsequential when considered from the perspective of law enforcement
officers who are not expected to have a complete understanding of every nuance and
vagary of the law. See Leon, 468 U.S. at 921; United States v. Rowland, 145 F.3d
1194, 1207-08 (10th Cir. 1998) (noting that officers are not expected to appreciate the
constitutional intricacies of the law).
                                          -5-
       Finally, even if it was lacking sufficient detail to establish a nexus for probable
cause purposes, the affidavit did connect the drug transaction to Ross’s home by way
of his blue-and-white truck. An officer could reasonably believe that the connection
was sufficient to justify a search for drug trafficking evidence in the residence. The
affidavit recounted the use of trucks for hauling the marijuana, Ross’s use of his truck
in meeting Gurrostieta, the presence of Ross’s truck at his home that very morning,
the CS’s statement that the hundred pounds of hauled marijuana was intended for
Ross, and Ross’s history of drug distribution activities. See United States v. Peterson,
2000 WL 305137, at *2 (4th Cir. Mar. 24, 2000) (unpublished per curiam table
decision) (noting that the presence at the defendant’s residence of a vehicle which was
believed to have been involved in a crime “created a substantive connection between
the [defendant’s] residence and the crimes being investigated”).

       Accordingly, the information in the affidavit, coupled with the uncertain state
of the law and the consistent finding of probable cause by every judge who
independently reviewed the affidavit, satisfies us that the affidavit bore sufficient
indicia of probable cause to render the investigating officers’ reliance on it objectively
reasonable.

                             III. The Suspended Sentence

       During the sentencing hearing, the court stated that its initial intent was to
“adopt the government’s request . . . [and] sentence him” within the specified
guidelines range. After hearing how Ross had “seemingly travel[ed] the straight and
narrow path and sa[id] that [he had] seen the light,” the court reconsidered its original
position and decided to suspend 77 months of the 137-month sentence.5 By all
appearances, then, the court based what amounts to a 45% variance entirely on Ross’s
post-offense rehabilitation and religious activity.



      5
       The court was informed that Ross had begun attending church regularly.
                                      -6-
       The district court erred in imposing a suspended sentence in the absence of the
statutory authority to do so. See, e.g., United States v. Mastropierro, 931 F.2d 905,
906 (D.C. Cir. 1991) (noting that the Sentencing Guidelines do not authorize
suspended sentences); UNITED STATES SENTENCING GUIDELINES MANUAL (U.S.S.G.)
ch. 7, pt. A, 2(a) (2006) (declaring the statutory authority to suspend sentences
“abolished”). Although he acknowledges that the district court erred, Ross asks that
we modify the sentence rather than remand for resentencing because the district
court’s intent is sufficiently clear. See United States v. Noble, 179 Fed. Appx. 400
(8th Cir. 2006) (unpublished per curiam decision) (modifying a sentence where
remand was unnecessary based on clear district court intent expressed in oral
pronouncement at sentencing).

       As the government points out, however, the fact that Ross experienced a
religious awakening is not a relevant sentencing consideration. U.S.S.G. § 5H1.10
(declaring religion an irrelevant consideration). To the extent that “seeing the light”
may have referred in any way to his church attendance and religious faith, then, it
should not have been considered at all. Cf. United States v. Ture, 450 F.3d 352, 357
(8th Cir. 2006) (noting that a sentence is unreasonable if it gives significant weight to
an improper or irrelevant factor). Further, we are not convinced that the district court
would have imposed only a 60-month sentence had it been aware that it could not
utilize the deterrence effect inherent in a suspended sentence.6 Because the district
court might very well have concluded that a sentence of 60 months’ imprisonment,
standing alone, would have neither been reflective of the seriousness of the offense
nor adequate to deter criminal conduct, see 18 U.S.C. § 3553(a)(2), it would be
inappropriate for us to modify the sentence to one of 60 months’ imprisonment.




      6
        A conviction under 21 U.S.C. § 841(b)(1)(B) requires a mandatory minimum
of five years’ imprisonment.
                                        -7-
     Accordingly, we affirm the judgment of conviction, but vacate the sentence and
remand for resentencing consistent with this opinion.7
                      ______________________________




      7
       We note with regret the fact that the sentencing judge is now deceased.
                                         -8-